ORDER
The Court has considered: (1) appellant’s Notice of Appeal, received on August 20, 1990, wherein he relates that he is seeking review of a Board of Veterans’ Appeals’ decision issued on April 17, 1990; and (2) appellant’s response to the Court’s order directing him to show cause why the appeal should not be dismissed as untimely filed.
It appearing that appellant, through his attorney, had contacted the Court at a time when a timely Notice of Appeal could have been filed and, as a result, had received *4and relied on advice by the Court that a Notice of Appeal mailed by August 17, 1990, would be considered timely filed, it is
ORDERED that, under these circumstances appellant timely filed his Notice of Appeal. See Willis v. Newsome, 747 F.2d 605, 606 (11th Cir.), cert. denied, 475 U.S. 1050, 106 S.Ct. 1273, 89 L.Ed.2d 581 (1985); cf. Thompson v. Immigration and Naturalization Service, 375 U.S. 384, 387-388, 84 S.Ct. 397, 398-399, 11 L.Ed.2d 404 (1964). It is further
ORDERED that appellant is directed, within 14 days from the date of this order, to file a statement of issues to be raised on appeal with the Clerk of this Court and serve a copy thereof on the Secretary of Veterans Affairs at the following address: Department of Veterans Affairs, General Counsel (027), 81Ó Vermont Avenue, N.W., Washington, D.C. 20420. It is further
ORDERED that appellant’s motion to proceed on appeal without payment of costs is granted.